IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


CHASE MORTGAGE COMPANY
F/K/A CHEMICAL MORTGAGE COMPANY,

             Appellant,

 v.                                                            Case No. 5D15-832

PETER GREENWOOD, ET AL.,

           Appellees.
_________________________________________/

Opinion filed March 4, 2016

Appeal from the Circuit Court
for Volusia County,
Raul A. Zambrano, Judge.

Elizabeth T. Frau, of Ronald R. Wolfe &
Associates, P.L., Tampa, and Victor Kline,
of Greenspoon Marder, P.A., Orlando, for
Appellant.

No Appearance for Appellees.

PER CURIAM.

      REVERSED. See Ocwen Loan Servicing, LLC v. Brogdon, 41 Fla. L. Weekly

D336, D337 (Fla. 5th DCA Feb. 5, 2016) (reversing trial court's dismissal of foreclosure

complaint without prejudice where counsel's failure to appear at a hearing due to

inadvertent secretarial error amounted to excusable neglect under Florida Rule of Civil

Procedure 1.540(b)).

SAWAYA, WALLIS and LAMBERT, JJ., concur.